DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 01/04/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
4.	Applicant’s arguments, see pages 8-10, filed 01/04/2021, with respect to claims 3-9 and 13-19 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 3-9 and 13-19 has been withdrawn. 
5.	Applicant’s amendment to claims 1-3, 5, 7-9, 11-13, 15-16, and 19 are sufficient to overcome the claim objections presented in the previous office action.
6.	Applicant’s amendment to claims 1, 3, 10-12, and 20 are sufficient to overcome the 35 U.S.C. 102(a)(1) rejection presented in the previous office action.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2005/0263592) (hereinafter referred to as Berger) in view of DeBusk et al. (US 2015/0332209 A1) (hereinafter referred to as DeBusk).
Regarding claims 1, 2, 11, and 12, Berger discloses a reading device, comprising:
an antenna configured to receive tag information from radio frequency identification (RFID) tags attached to objects in a receiving range (paras. 0078- 0082);
a data storage unit storing an object ID in association with a predetermined total number of RFID tags attached to an object (12) corresponding to the object ID, the predetermined total number of RFID tags associated with the objected ID being a plural number (paras. 0086-0088); and 
a controller configured to:

count the number of RFID tags associated with the object ID according to the tag information received from the RFID tags during the reading operation (paras. 0078-0089);
compare the counted number of RFID tags associated with the object ID to the predetermined total number of RFID tags associated with the object ID (paras. 0078-0089).
Berger discloses the claimed invention except for wherein the controller is configured to: 
control a timing for terminating the reading operation based on the comparison of the counted number of RFID tags associated with the object ID to the predetermined total number of RFID tags associated with the object ID; 
terminate the reading operation if the counted number of RFID tags associated with the object ID is equal to the predetermined total number of RFID tags associated with the object ID; and 
continue the reading operation if the counted number of RFID tags associated with the object ID is less than to the predetermined total number of RFID tags associated with the object ID. 
DeBusk discloses a reading device comprising a controller configured to: 
control a timing for terminating the reading operation based on the comparison of the counted number of RFID tags associated with the object ID to 
terminate the reading operation if the counted number of RFID tags associated with the object ID is equal to the predetermined total number of RFID tags associated with the object ID (see claim 20, step (e)); and 
continue the reading operation if the counted number of RFID tags associated with the object ID is less than to the predetermined total number of RFID tags associated with the object ID (see claim 20, step (d)). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of DeBusk and Berger in order to efficiently control the reading operation.

 	Regarding claims 10 and 20, Berger as modified by DeBusk further discloses wherein the controller is configured to cause a display of information indicating the comparison of the counted number of RFID tags associated with the object ID to the predetermined total number of RFID tags associated with the object ID (see DeBusk, para. 0104).

Allowable Subject Matter
10.	Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record, taken alone or in combination fails to teach, the controller performing the steps as recited in claims 3-9 and 13-19.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887